Case: 12-20104       Document: 00512304129         Page: 1     Date Filed: 07/11/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 11, 2013
                                     No. 12-20104
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FRANCISCO MARTINEZ OLGUIN, also known as Francisco Martinez, also
known as Francisco Olguin Martinez, also known as Francisco Olquin Martinez,
also known as Jose Martinez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-520-1


Before STEWART, Chief Judge, and OWEN and GRAVES, Circuit Judges.
PER CURIAM:*
       Francisco Martinez Olguin (Martinez) appeals the 45-month sentence
imposed following his conviction for illegal reentry. He contends that the district
court erred in enhancing his sentence for a crime of violence under United States
Sentencing Guidelines § 2L1.2(b)(1)(A)(ii) based on his Texas conviction for
indecency with a child under Texas Penal Code § 21.11(a)(1) and (d) (2003). His


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20104     Document: 00512304129      Page: 2   Date Filed: 07/11/2013

                                  No. 12-20104

challenge is foreclosed by our decisions in United States v. Cabecera Rodriguez,
711 F.3d 541, 562 & n.28 (5th Cir. 2013) (en banc), petition for cert. filed, (June
6, 2013)(No. 12-10695) and United States v. Quiroga-Hernandez, 698 F.3d 227,
228 (5th Cir. 2012).
      The judgment of the district court is AFFIRMED.




                                        2